 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDRowe Industries,Inc.andBuilding Service Employees Union,LocalNo. 307,Building Service Employees International Union,AFL-CIOand Harlan C. Jackson and James W. North andBetty Wilcox.Cases Nos. 29-CA-53,' 29-CA-53-2, 29-CA-53-3,and 29-CA-53-4.April `;3,1965DECISION AND ORDEROn February 16, 1965, Trial Examiner Louis Libbin issued his De-cision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certain af-firmative action, as set forth in the attached Trial Examiner's Decision.Thereafter, the General Counsel filed exceptions to the Trial Ex-aminer's Decision with a supporting brief.The Respondent filed noexceptions.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Trial Examiner's Decision, the ex-ceptions, and brief, and hereby adopts the Trial Examiner's findings,conclusions, and recommendations.ORDERPursuant to Section 10 (c) of the Act, the Board hereby adopts as itsOrder the Order recommended by the Trial Examiner, and orders thatthe Respondent, Rowe Industries, Inc., Sag Harbor, New York, itsofficers, agents, successors, and assigns, shall take the action set forth inthe Trial Examiner's Recommended Order.21Designated in the complaint as Cases Nos.2-CA-10038, 2-CA-10038-2, 2-CA-10038-3,and 2-CA-10038-4.2 The telephone number for Region 29, as given in the notice attached to the TrialExaminer's Decision,isamended to read: Telephone No. 596-5386.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges filed on May 26, 1964, by Building Service Employees Union, LocalNo. 307,Building Service Employees International Union,AFL-CIO,herein calledthe Union, on June 24, 1964, by Harlan C. Jackson and James W. North, individuals,and on July 6, 1964, by Betty Wilcox, an individual,the General Counsel of theNational Labor Relations Board by the Regional Director for Region 2 (New York,152 NLRB No. 9. ROWE INDUSTRIES, INC.71New York),issued his consolidated complaint,dated September 22, 1964, againstRowe Industries,Inc.,herein called the Respondent.With respect to the unfairlabor practices,the complaint alleges, in substance,that:(1) Respondent on specifieddates discharged and thereafter refused to reinstate employees Harlan C. Jacksonand James W. North because they engaged in union and concerted activities; (2)certain named agents and supervisors of Respondent engaged in specified acts ofinterference,restraint,and coercion;and (3)by the foregoing conduct Respondentviolated Section 8(a)(1) and(3) and Section 2(6) and(7) of the National LaborRelations Act, as amended, herein called the Act.In its duly filed answer,the Re-spondent admitted certain allegations and denied all unfair labor practice allegations.Pursuant to due notice,a hearing was held before Trial Examiner Louis Libbin atRiverhead, New York, on November 16 and 17, 1964. All parties appeared, wererepresented at the hearing,and were given full opportunity to examine and cross-examine witnesses,to introduce relevant evidence,and to file briefs.On Decem-ber 28, 1964, the General Counsel filed a brief, which I have fully considered. Forthe reasons hereinafter indicated,I find that Respondent has violated Section 8(a)(1)and (3)of the Act.Upon the entire record in the case,and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent,Rowe Industries,Inc., a New Yorkcorporation,maintains a plantat SagHarbor, New York, whereit is engaged in the manufacture and sale of electricmotors and related products.During theyearpreceding the issuance of the com-plaint, a representative period of its annual operations,Respondent manufacturedand shippedproducts,valued in excessof $50,000,from its Sag Harbor plant to pointslocated outside theState of New York.Upon the aboveadmitted facts, I find, as Respondent admits in its answer, thatRespondent is engaged in commerce within the meaning of Section2(6) and (7) ofthe Act.II.THE LABORORGANIZATION INVOLVEDThe complaintalleges, the answer admits, therecordshows, and I find,that Build-ing Service EmployeesUnion, Local No. 307,BuildingServiceEmployees Inter-national Union,AFL-CIO,is a labor organizationwithinthe meaning of Section 2(5)of the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction;the issuesAs previously noted, Respondent's plant is located on Sag Harbor Turnpike in SagHarbor, New York.Although a member of the New York bar, Respondent's presi-dent, Robert Rowe, is not engaged in the practice of law but devotes his time to theoperation of the factory where he maintains a plant office.All department heads,including David Lee, Eugene Rhodes, and Murray McLaughlin, are admittedly super-visors within the meaning of the Act.The Union began an organizing campaign among Respondent's employees in earlyApril 1964 and made daily handbill distributions to employees as they exited to theircars from Respondent's driveway onto the turnpike.The Union also maintained anoffice on the turnpike,located a short distance from the plant.Harlan Jackson andJames North,union protagonists,were discharged on May 1 and 15, 1964, respec-tively.Respondent avers that they were discharged"for conducting union organiza-tional activities on company property on working hours."On May 19, 1964, theBoard conducted an election in which the Union received a minority of the votes.The principal issues litigated in this proceeding are (1)whether prior to the electionPresident Rowe and Supervisors Lee, Rhodes,and McLaughlin engaged in conductviolative of Section 8(a)(1) of the Act, such as surveillance,interrogation,urgingthe creation of an inside union,promulgating,and enforcing an invalid no-solicita-tion rule, threats of discharges and other reprisals for supporting the Union, and prom-ises and grants of benefits to induce the employees to repudiate the Union; (2)whether the Respondent was liable for the antiunion activities of Frederick Davis;and (3)whether the discharges of Jackson and North were violative of Section8(a)(1) and(3) of the Act. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Interference,restraint,and coercion1.Surveillance and attempted surveillancea.As employees were leaving the premisesOn Monday,May 15,1964,a few working days before the Board election,Super-visor Lee appeared about 5 p.m. when Union Representative Faust was handing outcampaign literature as Respondent's Sag Harbor driveway was emptying into the turn-pike.Without himself stopping any cars, Faust was standing on the public highwayand offering the literature to whichever employees would accept them.As this wasa main highway where the speed limit was 50 miles an hour and as a majority of thecars leaving the driveway had to make a left turn and therefore had to give the right-of-way to automobiles coming from either direction,the automobiles normally couldnot exit from the driveway at any rapid rate of speed so that it was not difficult forFaust to offer the union literature.Lee came over and stood on Respondent's prem-ises, close to the highway.He began motioning employees'cars to exit quicklyonto the highway.He also told one of the uniformed guards at Respondent to standon the highway itself and hold up traffic, so as to get the cars of Respondent's em-ployees to exit rapidly upon the highway.Lee remained there about 20 minutes,observing the cars so that he could see which of the employees were accepting theunion literature.During that time, Lee also said to Faust, "if you come on over here,I will show you that I am a better man than you are."A few days later, but still before the election, Supervisor Lee again appeared whileFaust was distributing literature to employees exiting from Respondent's driveway.Lee again motioned employees'cars in an attempt to have them exit quickly upon thehighway.He remained there for about 20 or 25 minutes and again could see whichcars were accepting the union literature.At one point during that period,PresidentRowe was standing about 10 feet behind Lee. On that occasion,Lee said in a loudvoice, which could be heard by Faust on the highway, that the union"fellows" werethe same ones"who have been here and don't they get tired and why don't they gohome."The foregoing findings are based on the credited testimony of Faust and JamesNorth.Lee was the only witness for Respondent on the foregoing incidents.Whenasked by Respondent's counsel if he made the statement attributed to him by Faustand North on the first occasion,Lee testified, "I doubt it very much."Lee admittedthat on one occasion he speeded up the exiting cars but contended that he did sobecause a workman had been injured and had to be rushed to the hospital.Respond-ent offered no corroboration of this alleged accident.Lee did not impress me as acredible witness.Neither the guard nor President Rowe were called to corroborateLee's testimony.Nor did Lee explain his problem to Faust on that occasion, as wouldnormally be expected if an accident had in fact occurred.I do not credit Lee's testi-mony to the extent that it conflicts with the previous findings.I find that Lee was present on both occasions for the purpose of observing whichemployees were accepting the union literature,to impede the distribution, and tointerferewith,restrain,and coerce the employees in the exercise of their protectedrights in this regard.Such conduct, particularly in the light of Lee's threatening andhostile statements on those occasions,constituted acts of surveillance which areviolative of Section 8 (a) (1) of the Act.'b.The Union'sofficeThe Union had also established an office right on the main turnpike,located at adistance estimated to be 5to 7 city blocksfrom Respondent'splant.Although setback about 25 feet from the road,there were no obstructions between the road andthe office.During the union campaign before the election,Supervisors Lee and Mc-Laughlin drove by the office during the lunch period about 15 to 20 miles an hour,although most cars go by at least at the speed limit of 50 miles anhour.As theydroveby, theyobserved the Union's office and its activities and waved back when theywere waved to by those at the office.The foregoing findings are based on the credited testimony of Faust and HarlanJackson.McLaughlin did not deny having engaged in such conduct.Lee admittedthat he drove past the Union's office slowly.He testified that he does not believein driving fast because it is a hazardous highway, and that he looks from side to sidewhen he drives and observes any buildings that happen to be there.As previously'See, e.g,Champs Linen Service Company,140 NLRB 1207;Dandridge FinishingCompany, Inc.,142 NLRB 1141, 1142-1143. ROWE INDUSTRIES, INC.73indicated, I do not regard Lee as a credible witness.His explanation for driving bythe Union's office on the occasion when Respondent's employees were likely to bepresent does not stand up. For if the highway was so hazardous that he had to driveat a low speed, the same hazards would also require that he keep his eyes on theroad and not on buildings located 25 feet from the road.I find that Supervisors McLaughlin and Lee drove by the Union's office for thepurpose of observing any employees or employees' automobiles on the premises. Bysuch acts of surveillance, Respondent further violated Section 8(a)(1) of the Act.c.Employees on plant premisesSupervisor McLaughlin admitted that he instructed the guards under his control toreport to him any activities that went on at night in the factory, that he was referring tounion activities as one of the things he wanted to know about, and that the guardsunderstood his instructions to include union activities by anyone at the plant.Obviously without merit is Respondent's assertion in its answer that it is bothnecessary and proper to "observe all activities of employees" at the plant, includingunion activities.As McLaughlin's instructions to the guards were not limited to timesor areas which Respondent could lawfully proscribe, and as in fact there was no plantrule at that time against union activities at all, I find that McLaughlin thereby soughtto keep under surveillance the protected activities of its employees.By such conduct,Respondent further violated Section 8 (a) (1) of the Act.2. InterrogationAbout April 15 or 20, 1964, Department Head Eugene Rhodes approached em-ployee Jackson while the latter was working in the degreasing room, and asked Jack-son what he thought of the Union, which was then conducting an organizing campaignamong Respondent's employees. Jackson replied that he was about to ask Rhodesthe same question.At that time Jackson had not yet signed a union card. Rhodesreplied that although he had been a shop steward in a maritime union he still did notlike unions.Rhodes then suggested that Jackson should see what be could do aboutforming an inside union.Rhodes was Jackson's department head.2During April, but prior to April 30, employee Ila Allen had a brief discussionabout the Union with Jackson during Allen's authorized coffee break, during whichshe asked Jackson about benefits to be obtained from joining the Union. Immediatelyafter the conversation which lasted only a few minutes, and while she was still on hercoffee break, Department Head or Supervisor Lee came over and asked her if she andJackson had discussed the Union.When she replied in the affirmative, Lee statedthat the employees were not permitted to talk about the Union and told her to go backto work.The next evening, her own department head, Eugene Rhodes, asked Allenif she and Jackson had discussed the Union.When she replied in the affirmative,Rhodes stated that she was not supposed to be discussing the Union, even thoughRhodes knew that Allen was on her authorized coffee break at the time.3I find that the foregoing interrogations of employee Jackson by Supervisor Lee andof employee Allen by Supervisors Lee and Rhodes, in the context and under the cir-cumstances previousy described and in the light of Respondent's other unfair laborpractices herein found, constituted unlawful interrogation proscribed by Section8 (a)( I) of the Act.3.Urging and suggesting formation of inside unionAs previously noted, in April Department Head Rhodes approached employeeJackson at his work, questioned him as to what he thought about the Union, andexpressed his own dislike of anions.Rhodes then asked Jackson what he thoughtabout trying to organize a shop union of their own.When Jackson replied that hedid not know anything about it, Rhodes suggested that Jackson talk to an employeenamed Ronny and see what they could work out.2The findings in this paragraph are based on the credited testimony of Jackson.Rhodes admitted that he had a conversation with Jackson about unions but testifiedthat"I don't believe I instituted it."Rhodes did not impress me as a credible witnessand I do not credit his testimony to the extent that it may be regarded as a denial ofJackson's testimony.3 The findings in this paragraph are based on the credited testimony of Ila Allen.Lee did not deny having engaged in the interrogation.Rhodes did make such a denial.I do not credit his denial. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe next day Ronny approached Jackson to discuss the possibility of organizinga shop union of their own.A few days later Rhodes again approached Jackson inthe degreasing room to find out what progress Jackson had made about the shop union.Jackson replied that he had spoken to Ronny about it.Rhodes pointed out that in ashop union of their own they could do anything they wanted with the dues.4Respondent contends that, as President Rowe's name was not used in connectionwith Rhodes' suggestion for the formation of an inside union, Rhodes was merely ex-pressing his own personal opinion for which Respondent was not liable.There is noevidence that Rhodes spoke in any other than his capacity as Respondent's supervisoror that Jackson had any reason to believe otherwise.Rhodes was Jackson's depart-ment head at that time. I find no merit in Respondent's contention.Nor canRespondent avoid liability for Rhodes' statements on the ground that it had instructedits supervisors not to discuss unions during the Union's campaign, as the record clearlydemonstrates that the employees were not made aware of these instructions 5I find that Rhodes' conduct in suggesting to and urging Jackson to take steps toform an inside union, and in pointing out its advantages while indicating his dislikeof outside unions, was an attempt to induce the employees to reject and withholdtheir support from the Union which was then conducting an organizing campaignand was, under all the circumstances, violative of Section 8 (a) (1) of the Act.e4. Invalid no-solicitation and no-distribution ruleThe undisputed and admitted evidence shows that until April 30, 1964, Respondenthad never announced or publicized to its employees any rule of any kind against unionsolicitation or distribution of materials on Respondent's premises.However, onApril 30 President Rowe had all the employees assembled during working time andmade a speech during which he announced, among other things, a rule forbidding anyunion activities in the factory, on penalty of discharge for violating the rule.As this rule was sufficiently broad to prohibit union solicitation on the premisesduring nonworking time, including break and lunch period,7 and to prohibit distribu-tion of union literature in nonworking areas during nonworking time, it was clearlyinvalid and violative of Section 8 (a) (1) of the Act.8Moreover, I am convinced and find that the rule was discriminatorily motivated.Thus, the rule was orally announced immediately after a date for a Board election wasagreed upon, and the prohibition extended only to union activities.The record doesnot support President Rowe's assertion in his speech that some employees were beingannoyed and threatened by union solicitors.On the other hand, the record does showthat employees were permitted to discuss other personal matters while at work. In-deed, employees were even permitted to engage in antiunion activities on companypremises, without being penalized or disciplined therefore; while, as hereinafter found,two employees were discharged for allegedly violating the rule. I find that the rulewas not promulgated in furtherance of any of Respondent's legitimate interests of serv-ing production, order, and discipline, but specifically for the purpose of impeding anddefeating union organization.Therefore, for this reason also, the rule violated Sec-tion 8(a)(1) of the Act .94 The foregoing findings arebased on thecreditedtestimony of Jackson.Rhodesadmitted havingone conversationwith Jackson about the subject of "company unions"but denied that he was the one who suggested it. At another point he testified thathe did not know whether it was he or Jackson whomentionedthat the employees mightbe interested in it.However, Respondent's answer admits that Rhodeswas the onewho "mentioned the possibility that the employees might prefer a union whose member-ship was confined to employee" of RespondentRhodes further testified that he "doubted"that he told Jackson to talk to Ronny but admitted that there was an employee whosefirstname was Ronny and who had mentioned "about a company union" in Rhodes'presence.Rhodes further admitted that he had been a shop steward in a maritimeunion, as Jackson testified Rhodes had told him. I have previously found Rhodes not to bea credible witnessUnder all the circumstances, I do not credit Rhodes' testimony to theextent that it constitutes a denial of the findings set forth in the text.5 See,e.g,H. J. Heinz Company v NLRB.,311 U.S. 514, 521.e See,e g.,BrownTransport Corp ,140 NLRB 954, 955, 9567PresidentRowe admittedly interpreted "working hours" and "company time" torefer to the period from the time of clocking in to the time of clocking out8 Stoddard-Quuri.ManufacturingCo , 138 NLRB 615;Higgins Industrties, Inc,150NLRB 106.0The 7Wm. H. Block Company,150 NLRB 341. ROWE INDUSTRIES, INC.755.Threats of reprisals and offer of benefitsa.By President RoweIn the presence of Respondent's admitted supervisors,President Rowe addressedall plant employees who were assembled for that purpose about one-half hour before-quitting time on April 30 and May 15, 1964. Tape recordings of these speeches wereplayed at the instant hearings and transcribed by the official reporter by agreement ofall parties.(1)The April 30 speechRowe opened his talk by referring to the Union's efforts to organize the plant, andstated that "under the laws of this country you all have a right to join a union of yourown choosing if you want to."He then pointed out that Respondent has never had aunion in its plant in its approximately 15 years of existence and that-Our business has been developed to some degree on this basis-our customersvery frequently have asked us whether we have a union in our plant. They askus this question because we are to virtually all our customers a single source ofsupply.This means that they cannot buy these motors that we make for themfrom anyone else.They buy them all from us.Rowe then warned-If this factory becomes a union factory, our customers will of course know this,and whether we will be able to retain the amount of business that we now have isin question,because.they have a right to say to me "Mr.Rowe, since youare now subject to possible closedowns for labor conditions in your plant, weon our behalf can no longer have you as a single source of supply.We will haveto buy some of our motors from other people in order to protect our supply lines."Rowe then pointed out-So that I want you clearly to understand this because this becomes a factor ofyour decision about unionizing this plant.You will be faced with the possibilitythat our activities here may be seriously limited because of this, because of thisfactor of the matter of our being a single source of supply.Rowe then announced for the first time a prohibition against engaging in "any unionactivities in this factory."He stated:You can do under the law anything you want to outside and off the property, butyou are not under the law allowed to do anything in this factory,and that this isa valid reason to dismiss you immediately.Rowe then pointed out that after the plant had been burned in February 1963 Re-spondent,was faced with a decision as to whether to move its facilities.He stated-We made a decision that we would keep our home activities in Sag Harbor solong as we could do this. If the activity in the operation of this plant becomesdifficult or if it makes it impossible to meet our customers'requirements,we willagain have to reconsider whether we should move some sections or some of ourproduction facilities outside of Sag Harbor.I want you all to know this becausethese are things that you have to know because they affect your jobs.Rowe then proceeded to explain an incentive bonus plan which was in the process ofbeing put into effect and which he pointed out could increase an employee'swagesabout $15 or $20 a week.(2) The May 15 speechAbout 4:30 p.m. on May 15, just 1 workday before the Board election,PresidentRowe again addressed the assembled employees.He opened his talk by informing theemployees that this would be his last opportunity to talk to them before the union elec-tion,and explained the procedure of the voting and the ballot.He then pointed outthat the incentive plan has already been put into effect "to some degree in most allthe departments now and we are putting it in as fast as it is humanly possible to do it."He explained the reasons for some of the delays,and asked for the employees' in-dulgence.He then returned to the election and explained about the observers,point-ing out further details about the voting.He urged all eligible employees to be sure tovote because-a lot of you may say "Oh,hell, I don't want the Union,I am not going togo in there and vote for them,and when you don't vote for them you might in 76DECISIONSOF NATIONALLABOR RELATIONS BOARDeffect, by the fact that you don't vote for them, the net effect might be that youmight have helped them that way.He asked the employees again-to consider very seriously the consquences of what happens to this factoryifwe get a union in here, and I don't mention these things because I want tothreaten you. I just want you to have your jobs here, and damit . . . if anybodytells you that this will not affect our business and that we will not be able to doanything . . . they are kidding you along because this is absolutely not true.We face very seriously losing a substantial part-our business has not been grow-ing, by the way, as you know. Our schedules have been going down and we facefurther cuts.Iwould imagine that if the word gets around to our customersthat we are unionizing in this plant, they are going to start scurrying around rightquick to start finding cover for themselves, and it's going to mean probably fur-ther cuts.He pointed out that if they should get busy again, they have to operate the plant witha freedom from labor problems in order to get the motors out.He then returnedagain to tell them that if Respondent's plant were to shut down because of labor prob-lems, their customers would not stay with them very long and that there would beno jobs without customers.(3) ConclusionsThe major theme emphasized in the speeches is that Respondent's business has beendeveloped on the basis that it has never been unionized; that labor problems andpossible shutdowns are inevitable with the selection of a union; that if Respondent be-came a union plant, customers would readily learn about it and would quickly curtailtheir orders because of the possibility of shutdowns due to labor conditions; that thiswould result in less available work and the possible transfer of some of its operations;and that the selection of the Union would therefore bring about the loss or curtailmentof the employees' jobs.As there is no evidence as to the truth of Rowe's statementsconcerning the alleged customer conduct with respect to a unionized plant or anyevidence as to the basis for Rowe's belief in its truth, Rowe's warnings may not beregarded as mere predictions of possible future actions by third parties, privilegedunder Section 8(c) of the Act.10 I find that Rowe's statements constituted unlawfulthreats and warnings of loss of jobs in the event the employees selected the Union astheir bargaining representative."Nor was the existence of these threats and warningsmitigated by Rowe's statements that "I don't mention these things because I want tothreaten you" and that "you all have a right to join a union of your own choosing ifyou want to."As the Board stated in theBrownwoodcase, cited in the margin, "IfRespondent did not wish the employees to be concerned with these possibilities therewas no need to raise them in the first place.Having sounded the alarm, Respondentcannot so easily avoid the effect of its words."I find that by Rowe's threats and warnings, Respondent interfered with, restrained,and coerced its employees in the exercise of their rights guaranteed under Section 7of the Act and thereby violated Section 8(a) (1).I further find that Rowe's announcement of the incentive wage plan in the April 30speech and his further promises with respect to it in the May 15 speech, in the contextand under the circumstances disclosed by the record,12 constituted promises and offersof wage increases to induce the employees to reject the Union as their collective-bargaining representative and were reasonably calculated to impinge upon the em-ployees' freedom of choice in the selection of a bargaining representative. It is wellestablished that such promises and offers of benefits are proscribed by Section 8(a) (1)of the Act.13toInternationalUnion of Electrical, Radio and Machsne Workers, AFL-CIO (NecoElectrical Products Corp.)v.N L R B ,289 F. 2d 757, 762-763 (C A.D C.).11 See, e.g.,Brownwood Manafacturang Company,149NLRB No 82.12 Although an incentive plan had been announced prior to the destructive fire ofFebruary 1963, it was not reinstituted after the fire and President Rowe admitted thatthe incentive plan discussed in the speeches was not the same one which existed beforethe fire.As previously indicated,this plan was announced so hastily that in theMay 15 speech,more than 2 weeks later,President Rowe was asking the employees' for-bearance because the technical problems had not been worked out.13N.L.R.B. v. Exchange Parts Company,375 U.S. 405. ROWE INDUSTRIES, INC.77b.By Department Head RhodesThe day before the election, employees Ila Allen was asked by her departmenthead, Eugene Rhodes, if she was coming in to vote. She replied that she did not knowwhat to do and would rather not vote because she did not know which way to vote.Rhodes stated that she should come in and vote because it would probably mean herjob if she did not vote.He added that he wanted everyone in his department to vote.The following day, as Allen was walking toward the office where she was going to vote,Rhodes was standing at the end of his table. As Allen walked by, Rhodes admonishedher to go in there and vote against the Union or they would lose their jobs.14I find that Rhodes' warning to Allen that if she did not come in and vote against theUnion her job would be in jeopardy, constituted the type of threat which is obviouslyviolative of Section 8 (a) (1) of the Act.6.Responsibility for the conduct of Frederick DavisDavis admitted that in May, prior to the election, he contributed to, and participatedin the plant in the collection of, funds for the purchase of printed stickers, that he wasinstrumental in having these stickers distributed and affixed in the vicinity of the plant,and that the stickers stated, "Save your job, vote 'NO' on the 19th."The GeneralCounsel contends, and the Respondent denies, that Davis was a supervisor or agent ofRespondent so as to render Respondent liable for his conduct and that therefore Re-spondent violated the Act by the threat, contained on the stickers, of loss of workif the employees voted for the Union.I find it unnecessary to resolve these issues. I have already found that Respondentviolated the Act by the same threats made by President Rowe in his speeches and byDepartment Head Rhodes.Therefore, no useful purpose would be served by anadditional unfair labor practice finding of the same kind, even assuming that it waswarranted by the record, inasmuch as the remedy necessary to effectuate the policiesof the Act would be identical in either case.C. Discrimination with respect to the hire and tenure of employmentof Harlan Jackson and James North1.The dischargesThe following findings concerning the discharges of employees Jackson and Northare not disputed.a.Harlan JacksonHarlan Jackson was employed by Respondent from July 1, 1963, until his dischargeon May 1, 1964, the day after President Rowe's first speech.He signed a union au-thorization card about April 25, 1964.About 4:30 p in. on May 1, Department Head Julie Otwinowski gave Jackson hischeck and stated, "I am sorry, Harlan, your services are no longer needed."WhenJackson asked for a reason, she replied that he knew "perfectly well why."WhenJackson persisted that he be given a reason, she replied that he was being laid off be-cause it was a slack period. Jackson then asked and received permission to see Rowe.Jackson went to the office and asked Rowe if it would be possible for him to transferto another department.Rowe replied that he never interfered with a supervisor'saction in hiring or firing personnel. Jackson then asked if Julie Otwinowski had thelastword, and Rowe answered, "Not in this case." Jackson then asked if it wouldbe possible for him to take the job of someone over whom he had seniority and towork for less pay.When Rowe replied in the negative, Jackson asked, "Well, am Ito assume that I am being fired for union activities9"Rowe replied that it had beenbrought to his attention that Jackson had been "annoying" people, and asked ifJackson denied talking to people about the Union. Jackson stated that he had onlyanswered questions asked by friends who approached him about the Union.WhenRowe again asked if Jackson was denying that he engaged in union activities duringworking hours at the plant, Jackson admitted that he was denying it.Rowe in-formed Jackson that such activity was against the law. Jackson stated that hewould have to assume that Rowe was firing him for union activities and that he"would file a formal thing against him with the NLRB."Rowe replied, "Go ahead,I will meet you there with affidavits."14The foregoing findings are based on the credited testimonyof Ila Allen who im-pressedme as a candid and frank witness entitled to full credence I do not creditRhodes' denialof her testimony. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDb. James NorthNorth was employed by Respondent from the first part of 1962 until his dischargeon May 15, 1964. He joined the Union by the time of the open union meeting ofApril 27.About 4:30 p.m. on May 15, Department Head Otwinowski told North that theywere going to have another layoff and that it was his turn.When she brought hischeck, North asked her if it was on "account of the Union." She replied that he would'have to see Rowe.North went to see Rowe and told him that Julie Otwinowski had sent him becausehe wanted to know the reason for his layoff. Rowe stated that he had several com-plaints from people that North was participating in union activities on the premises.Rowe then added that the Union would probably give North "a shop steward's jobor something of that sort."When North answered that he "would have to file anaffidavit,"Rowe told him to "go ahead."2.Respondent'sdefensesIn its answer, Respondent avers that Jackson and North were the only employeesknown by Respondent to be members or sympathizers of the Union, and furtheradmits that they were discharged"for conducting union organizational activities."At the instant hearing, it amended its answer to admit also that it would not haverehired Jackson and North even if work had been available for them.Respondentdefends its conduct on the ground, as further stated in its answer, that the "union,organizational activities" of Jackson and North were conducted on "company prop-erty on working hours," and that, "after receiving numerous complaints from fel-low employees that they were `annoyed' or 'pestered' by Jackson and North, theyhad been admonished that they were not allowed to carry on these activities."In the first place,asRespondent'spromulgated rule against engaging in unionactivitieswas invalid because it was too broad in scope and was discriminatorilymotivated, as previously found, any discharge action taken thereunder would alsobe unlawful.Furthermore, it is quite apparent that President Rowe had no con-ception of the lawful permissible limits for engaging in union activities on companypremises.Thus, he admitted at the instant hearing that he interpreted workinghours or company time to refer to the period from the time of "clocking in" to thetime of "clocking out," a period which would include all coffee breaks.And therecord affirmatively shows that Respondent was not interested in, and did not dis-tinguish between, worktime versus nonworktime or work area versus nonwork areas.Therefore, as Respondent made no distinction between nonworktime (such as break-time) and worktime, it cannot be said that Respondent was attempting to apply thevalid portion of the invalid rule, even assuming that such an invalid rule could bedissected in that manner.In any event, the record shows that at the time of their discharge Jackson andNorth had not engaged in any union activities for which they could lawfully be dis-charged and Respondent could not have believed otherwise.Nor does the recordsupport the averment in Respondent's answer that it had received "numerous com-plaints from fellow employees" that they were "annoyed" or "pestered" by theunion activities of Jackson and North.Jackson was discharged on May 1, 1964, just 1 day after President Rowe for thefirst time promulgated the invalid rule prohibiting union solicitation or distributionson company premises.Prior to that time, no one had ever informed or warnedJackson not to engage in union activities on company premises.Thus, Respondentcould not lawfully have discharged Jackson for union activities on company premisesprior to the promulgation of the rule.Yet, the record is completely devoid of anyevidence that Jackson engaged in any kind of union activities on the premises afterApril 30, and Jackson himself credibly testified that he had not done so.On theother hand, the testimony of witnesses for both the General Counsel and Respond-ent affirmatively shows that Jackson's only "union activities" on the premises con-sisted of three short conversations with three employees 15 on nonworktime prior toApril 30.Joyce Roth, Respondent's only witness against Jackson, admitted that onthe only occasion when Jackson spoke to her about the Union she had alreadypunched out and that this occurred prior to April 30. She further testified thatthe next night, which was still before the day of Jackson's discharge, she reportedthe incident to Department Head McLaughlin and only told him that after she hadpunched out Jackson had approached here and "wanted my name and husband's15Bertha Jablonski, Ila Allen, and Joyce Roth. ROWE INDUSTRIES, INC.79signature on the union card." 16She further admitted that it was after Jackson'sdischarge that McLaughlin prepared a statement about the incident, which she signedat his request.This statement 17 is a complete misrepresentation of what Rothadmittedly told him.McLaughlin himself admitted that Joyce Roth had reportedthis incident to him a few days before Jackson's discharge.He also grudginglyadmitted that as early as July 21, 1964, he could not recall any other employeeinforming him that Jackson had talked to him about the Union on the premises.As to North, I credit his testimony that he did not solicit or distribute any unioncards or union material at the plant during working time.Respondent called threewitnesses to support its case against North.Thomas Hampton testified that hesaw North pass out some union material during a coffee break time; that, afterNorth's discharge he was asked by Personnel Director Virginia Whitman if he hadseen North passing out union combs or cards around the factory; and that he thensigned a statement to the effect that he saw North doing so on "company time"because he regarded "company time" as including the coffee break period. PaulSeymour testified that he saw North passing out union cards in the men's roomduring a coffee break period; that, after North's discharge,18 he was asked by hisforeman if he saw North passing out union cards or combs during factory hours;and that he then signed a statement to the effect that he saw North doing so during"company time" because he also regarded "company time" as including the breakperiod.Miller testified that North had handed him a union card and a comb in themen's room; 19 that he told Personnel Director Whitman about it the next day; thathe told her it occurred in the men's room; and that he did not tell her whether it wasduring breaktime or worktime because she did not ask him.3.Concluding findingsUpon consideration of all the foregoing and the entire record as a whole, I findthat: (1) At the time of their discharge neither Jackson nor North had engaged inunion activity on company premises during working time as distinguished frompermissible activity during nonworking time; (2) in the case of Jackson, Respond-ent's supervisors knew at the time of his discharge that he had engaged in no unionactivity at all after the promulgation of the no-solicitation and no-distribution ruleon April 30, and that the only union solicitation in which he had engaged priorto that time was during nonworking time; and (3) in the case of North, one ofRespondent's supervisors was aware at the time of the discharge of only one in-cident in the men's room after April 30 but was not interested to, and did not,find out whether it occurred during the permissible nonwork times.20 I find thatRespondent discharged Jackson and North for engaging in protected union activitiesin support of the Union and thereby violated Section 8(a)(1) and (3) of the Act.I further find that even if, contrary to my previous findings, Respondent had dis-charged them because it entertained a good-faith but erroneous belief that they hadengaged in union activities at the plant during working time in violation of itspromulgated rule, such discharges would still be violative of Section 8(a)(1) and(3) of the Act in view of my finding that they had not in fact engaged in suchreAt one point McLaughlin testified that Roth told him Jackson talked to her whileshe was working; at another point he testified that Roth did not indicate whether ornot she was working at the time. I do not credit McLaughlin's testimony to the extentthat it conflictswith thatof Roth,a friendly witness for Respondent.171t appears in the record as Respondent'sExhibit No.2 and reads as follows:During the period preceding the discharge of Harlan Jackson he was continuallyattempting to influence some of the night workers into supporting the union activities.He approached me on numerous occasions until he made a pest of himself and Icomplained to my supervisor.is Seymour admitted on cross-examination that this occurred after North's discharge.In reply to obviously leading and suggestive questions on redirect examination, hevacillated and finally stated that he was not certain whether he was questioned by hisforeman before or after North'sdischarge.Under all the circumstances disclosed bythe record, I credit Seymour's testimony on cross-examination.19I do not credit Miller's testimony to the extent that it may indicate that these in-cidents occurred during working time.Miller was a voluble, rambling, witness whosebreath reeked with alcohol at the time of his testimony.21 The correctness of the foregoing findings are verified by the decision of the referee as aresult of an unemployment compensation hearing at which Respondent was represented. 80DECISIONSOF NATIONALLABOR RELATIONS BOARDactivities.21A consideration of all the evidence further convinces me, and I find,that in discharging Jackson and North, Respondent was motivated by a desire torid itself before the May 19 election of the two adherents of the Charging Unionitadmitted knowing were in its employ, and that the alleged violations of the rulewas advanced as a pretext to cloak its discriminatory motivation.This conclusionis further buttressed by the credited and undenied testimony of North that duringthe summer of 1964 Department Head Lee stated, in response to a comment by em-ployee Earl Johnson which referred to North as "one of those union fellows," thatNorth was discharged for following Jackson and that Lee probably could have savedNorth if he could have talked to North before it happened. I therefore find thatthe discharges were violative of Section 8(a)(1) and (3) of the Act also on thisground 22IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations described in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I will recommend that it cease and desist therefrom and that it take certain affirma-tive action designed to effectuate the policies of the Act.Having found that Respondent violated Section 8(a)(3) and (1) of the Act bydischarging Harlan Jackson on May 1, 1964, and James North on May 15, 1964,I will recommend that Respondent offer them immediate and full reinstatement totheir former or substantially equivalent positions, without prejudice to their seniorityor other rights and privileges, and make them whole for any loss of earnings theymay have suffered as a result of the discrimination practiced against them, by pay-ment to each of a sum of money equal to that which each normally would haveearned as wages from the date of their discharge to the date of Respondent's offerof reinstatement, less the net earnings of each during said period, with backpay andinterest thereon to be computed in the manner proscribed by the Board in F. W.Woolworth Company,90NLRB 289, andIsisPlumbing & Heating Co.,138NLRB 716.Because of the character and scope of the unfair labor practices found to havebeen engaged in by Respondent, I will recommend that it cease and desist from in anyother manner interfering with, restraining, and coercing employees in the exercise oftheir rights guaranteed by Section 7 of the Act.23Upon the basis of the foregoing findings of fact, and upon the entire record in thecase,Imake the following:CONCLUSIONS OF LAW1.Building Service Employees Union, Local No. 307, Building Service Em-ployees International Union, AFL-CIO, is a labor organization within the meaningof Section 2(5) of the Act.2.By discriminating with respect to the hire and tenure of employment of HarlanJackson and James North, thereby discouraging membership in the above-namedlabor organization, the Respondent has engaged in andis engagingin unfair laborpractices within the meaning of Section 8(a)(3) of the Act.3.By the foregoing conduct and by the conduct of President Rowe and Depart-ment Heads Lee, McLaughlin, and Rhodes detailed in section III,B, supra,more par-ticularly surveillance and instructions to guards to engage in surveillance and inter-rogation, suggesting to and urging an employee to take steps to form aninside union inan effort to induce employees to reject and withhold their support from the above-named Union, promulgating a no-solicitation and no-distribution rule which was in-21N.L.R.B. v. Burnup and Sims, Inc.,85 S. Ct. 171, 57 LRRM 2385 [379 U.S. 21],decided November 9, 1964.zaRespondent at the hearing also attempted to show that Jackson had a poor attend-ance record as having a bearing on reemploying himHowever, the record does notsupport Respondent's contention as to Jackson's attendance record.Moreover, Respond-ent's own records show that other employees with admittedly poor attendance recordwere recommended for reemployment23N.L.R.B. v. Entwistle Mfg.Co., 120 F. 2d 532 (C A 4). ROWE INDUSTRIES, INC.81valid because of its scope and because it was for the purpose of impeding and defeat-ing union organization,threats and warnings of loss of jobs if the employees voted forthe Union, and promises and offers of wage increases through an incentive plan toinduce the employees to reject the Union, Respondent has interfered with, restrained,and coerced its employees in the exercise of their Section 7 rights and thereby hasengaged in unfair labor practices within the meaning of Section 8 (a)( I) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the entire record in this case,and pursuant to Section 10(c) of the NationalLaborRelations Act, as amended,I hereby recommend that Respondent,Rowe In-dustries,Inc., Sag Harbor,New York,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in, or activities on behalf of,Building Service Em-ployeesUnion, LocalNo. 307,Building Service Employees International Union,AFL-CIO,or any other labor organization,by discriminatorily discharging or refus-ing to reinstate employees,or bydiscriminating against them in any other manner inregard to their hire and tenure of employment or any term or condition ofemployment.(b) Engaging in surveillance,or instructing guards or others to engage in surveil-lance, of employees'protected union or concerted activities.(c) Interrogating employees as to their own or other employees'union sympathiesor activities, or suggesting and urging employees to take steps to form an inside union,in a manner constituting interference,restraint,and coercion within the meaning ofSection 8 (a) (1) ofthe Act.(d)Discriminatorily promulgating or applying a no-solicitation or no-distributionrule for the purpose of impeding or defeating union organization.(e)Prohibiting employees from soliciting on behalf of the above-named or anyother labor organization on plant premises during nonworking time, including breakperiods, or from distributing union materials in nonworking areas of the plant prem-ises on such nonworking time.(f)Threatening employees with loss of jobs or other economic reprisals if theyselected the above-named or any other labor organization as their collective-bargaining representative.(g) Promising,offering, or granting wage increases or other economic benefits toinduce the employees to reject the above-named or any other labor organization.(h) In any other manner interfering with,restraining,or coercing employees in theexercise of their right to self-organization,to form,join, or assist the above-namedor any other labor organization,to bargain collectively through representative of theirown choosing, to engage in concerted activities for the purposes of collective-bargaining or other mutual aid or protection,or to refrain from any or all such ac-tivities,except to the extent that such right may be affectedby theprovisos in Section8(a)(3) of the Act.2.Take the following affirmative action which is necessary to effectuate the policiesof the Act:(a)Rescind its no-solicitation and no-distribution rule to the extent that it prohibitsemployees from engaging in union solicitations on plant premises during nonwork-ing time, including break periods, or from distributing union materials in nonworkingareas of the plant premises on such nonworking time.(b)Offer to Harlan C. Jackson and James W. North immediate and full rein-statement to their former or substantially equivalent positions,without prejudice totheir seniority or other rights and privileges, and make them whole for any loss ofearnings they may have suffered as a result of the discrimination practiced againstthem, in the manner set forth in the section of this Decisionentitled "TheRemedy."(c)Preserve and, upon request, make available to the Board and its agent, forexamination and copying,all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to determine theamount due as backpay.(d)Notify the above-named employees if presently serving in the Armed Forcesof the United States of their right to full reinstatement upon application in accord-ance with the SelectiveService Actand the Universal Military Training and Serv-iceAct of1948, as amended,after discharge from the Armed Forces.789-730-66-vol. 152-7 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDS(e) Post at its plant in Sag Harbor, New York, copies of the attached- notice,marked- "Appendix A." 24Copies of said notice, to be furnished by the RegionalDirector for Region 29 (New York, New York), shall, after being duly signed byauthorized representatives of the Respondent, be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for a period of 60 consecutive daysthereafter,in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by said Respondent toinsurethat said notices are not altered, defaced, or covered by any other material.(f)Notify the said Regional Director, in writing, within 20 days from the dateof this Decision and Recommended Order, what steps the Respondent has takento comply herewith.2524In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words"the Recommended Orderof a Trial Examiner"in the notice.In the further event that the Board'sOrder isenforced by a decree of a United States Court of Appeals,the words"a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"a Decision and Order."2a In the event that this Recommended Order is adopted by the Board,this provisionshall be modified to read. "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order,what steps the Respondent has taken to comply herewith."-APPENDIX ANOTICE ToALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National Labor-Relations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify our employees that:WE WILLNOT discourage membership in, or activities on behalf of,Build-ing Service EmployeesUnion, Local No. 307,Building Service EmployeesInternationalUnion,AFL-CIO,or in any other labor organization,by dis-criminatorily discharging or refusing to reinstate employees, or by discriminating',against them in any other manner in regard to their hire or tenure of employ-,meht or any term or condition of employment.WE WILL NOT engage in surveillance,nor will we instruct guards or others-to engage in surveillance of employees'protected union or concerted activities.WE WILL NOTinterrogate employees as to their own or other employees'union sympathies or activities,nor will we suggest or urge employees to takesteps to form an inside union,in a manner constituting interference,restraint,or coercion within the meaning of Section 8(a)(1) of the Act.WE WILL NOTdiscriminatorily promulgate or apply a no-solicitation or no--distribution rule for the purpose of impeding or defeating union organization.WE WILL NOTprohibit employees from soliciting on behalf of the above-named or any other labor organization on plant premises during nonworkingtime, including break periods, or from distributing union materials in non-working areas of the plant premises on such nonworking time, and our no-solicitation and no-distribution rule is rescinded to that extent.WE WILL NOTthreaten employees with loss of jobs or other economic reprisalsif they selected the above-named or any other labor organization as their-collective-bargaining representative.WE WILLNOT promise,offer, or grant wage increases or other economicbenefits to induce employees to reject the above-named or any other labor-organization.WE WILL NOTin any other manner interfere with, restrain, or coerce our-employees in the exercise of their right to self-organization,to form,join, orassist the above-namedor any otherlabor organization,to bargain collectivelythrough representatives of their choosing,to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection, orto refrain from any orall such activities,except to the extent that such right'may be affected by the provisos in Section8(a)(3) of the Act.WE WILLoffer toHarlan C.Jackson and JamesW. Northimmediate andfull reinstatement to their former or substantially equivalent positions,without,prejudice to their seniority or other rights and privileges,and will make themwhole for any loss of earnings suffered as a result of the discrimination againstthem. ORKIN EXTERMINATING COMPANY OF FLORIDA, INC.83All our employeesare free to become or remain, or refrain from becoming orremaining,members of the above-named or ofany otherlabor organization,exceptto the extentthat such right may be affected by the provisos of Section8(a)(3) ofthe Act.ROWE INDUSTRIES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-In the eventthe above-named employees are presently serving in theArmed Forces of the UnitedStates wewill notify them of theirright to full rein-statementuponapplication in accordancewith the Selective Service Act and theUniversalMilitaryTraining and ServiceAct of1948, as amended,after dischargefrom the Armed Forces.Thisnotice must remain posted for60 consecutive days from the date ofposting,and mustnot be altered, defaced, or covered by any othermaterial.Employeesmay communicatedirectlywiththe Board'sRegionalOffice, FourthFloor, 16 Court Street, Brooklyn, New York,TelephoneNo. 596-3751,if theyhave anyquestion concerning this notice or compliancewithitsprovisions.Orkin Exterminating Company of Florida,Inc.andTruckdrivers,Warehousemen and Helpers of Jacksonville,Local Union No.512, affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.Case No.12-CA-2799.April 23,1965DECISION AND ORDEROn October, 30, 1964, Trial Examiner Alba B. Martin issued his De-cision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging .in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take certainaffirmative action, asset forth in the attached TrialExaminer's Deci-sion.He alsofound that the Respondent had not engaged in otherunfair labor practicesalleged inthe complaint and recommended dis-missal ofthose allegations.Thereafter, the Respondent and the Gen-eral Counsel filed exceptions to the Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andJenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.' Therulings arehereby affirmed. The Board has considered the Trial Exam-'The Respondent contended that the Trial Examiner's credibility resolutions in favorof the General Counsel's witnesses demonstrated his bias and prejudice against the Re-spondent.We find,upon careful analysis of the entire record,that the Trial Examinerwas not biased and prejudiced as his credibility findings resulted from a fair appraisalof the evidence as a whole and the demeanor of the witnesses.152 NLRB No. 8.